Citation Nr: 0528111	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of a cold injury to the right foot.  

3.  Entitlement to an initial rating in excess of 20 percent 
for the residuals of a cold injury to the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1946 to October 
1947, and again from January 1948 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In July 2005, the appellant and 
his spouse testified at a hearing held before the undersigned 
in Washington, D.C.  A transcript of that hearing is of 
record.  

At the hearing, the appellant also asserted additional claims 
seeking service connection for a left knee disability and an 
increased rating for the residuals of a gunshot wound to the 
right thigh, including nerve damage and a separate rating for 
the residual scarring.  These matters are referred to the RO 
for further development or other action deemed appropriate.  

At the hearing in July 2005, the appellant also filed a 
motion seeking to advance this appeal on the Board's docket.  
In August 2005, the undersigned granted that motion.  

The issue of entitlement to service connection for disability 
of the right knee is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the residuals 
of cold injury to the right foot have been manifested by 
pain, cold sensitivity, and two of the following:  color 
changes, locally impaired sensation, and hyperhidrosis.

2.  Throughout the initial evaluation period, the residuals 
of cold injury to the left foot have been manifested by pain, 
cold sensitivity, and two of the following:  color changes, 
locally impaired sensation, and hyperhidrosis.  


CONCLUSIONS OF LAW

1.  A rating of 30 percent for the residuals of cold injury 
to the right foot is warranted throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4104, Diagnostic Code 7122 (2005).  

2.  A rating of 30 percent for the residuals of cold injury 
to the left foot is warranted throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4104, Diagnostic Code 7122 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated August 29, 2002, January 9 2003.  In these 
letters, the RO specifically informed the appellant of the 
current status of his claims and of the evidence already of 
record in support of those claims, and of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to inform the RO of any additional evidence which 
he thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
pertinent VA medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claims, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
at the July 2005 hearing that he had no additional evidence 
to submit in support of his increased rating claims.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in December 2002.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in December 2004 after the final VCAA letter 
was issued in May 2003.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of either of these claims would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that any procedural errors in the RO's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under the Rating Schedule, a 20 percent rating is warranted 
for residuals of cold injury when there is arthralgia or 
other pain, numbness, or cold sensitivity, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities such as 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  A higher rating, of 30 percent, is not 
warranted unless there is arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and X-ray abnormalities.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities, except as noted 
below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant served in combat during the Korean War, and he 
was awarded the Purple Heart Medal for a gunshot wound (GSW) 
to the right thigh, which is currently service-connected and 
rated 10 percent disabling.  Although there was no official 
record of such a condition during service, entitlement to 
service connection was established for the residuals of cold 
injury to both feet, and 20 percent rating assigned for each 
foot, by the December 2002 rating action which is the subject 
of the present appeal.  Of record at that time was the report 
of an official VA examination of the appellant in September 
2002, which reflects the appellant's complaints of "tingles 
and aches" in his toes with cold weather.  The appellant 
denied any numbness in his feet.  Physical examination 
disclosed mild cyanosis of the dorsal aspect of both feet, 
with bilateral onychomycosis of all of the toenails.  
Neurological examination revealed decreased microfilament 
sensation on the plantar surfaces of the right second through 
fifth toes and on the plantar aspect of the left second and 
third toes.  Microfilament testing was normal throughout the 
rest of the feet and body.  The clinical assessment at this 
time was of a history of frostbite with residual pain and 
tingling as well as some decreased sensation, as described 
above.  

The appellant was accorded another official examination in 
October 2004.  He reported a history of chronic pain in his 
feet since the cold injury in service; this problem was worse 
in winter, and his feet were very sensitive to cold.  He had 
never had surgery on his feet, but he reported a fungal 
infection of the toenails and a problem with the frequent 
loss of the toenails.  He denied paresthesias or arthralgias 
in his feet, but did experience increased sweating.  Physical 
examination at this time disclosed no gross focal motor 
deficit.  There was normal light touch sensation when his 
feet were tested with a monofilament.  The pedal pulses were 
absent, and he had very thick mycotic toenails.  The VA 
examiner also noted scaling on the appellant's feet which was 
consistent with tinea pedis, and the skin reportedly had a 
dusky appearance.  The diagnosis was of a cold injury to both 
feet.  

Extensive VA medical records dating from 2001 to 2004 reflect 
no information inconsistent with, or contradictory to, the 
two official VA examinations of the feet.  At no time were X-
ray studies of the feet felt to be necessary, and a whole 
body nuclear bone scan in July 2001 disclosed no evidence of 
bony abnormalities in the feet.  These records also reflect 
that the appellant is being treated for diabetic peripheral 
neuropathy.  

At the July 2005 hearing, the appellant testified that, based 
upon the reported finding on the two VA examinations of 
record, he felt that a higher initial rating was warranted 
for each foot based upon constant foot pain, color changes in 
the feet, and thickened and blackened toenails, which fall 
off, especially during winter.  He said that his doctors had 
never told him that his toenail abnormalities were due to the 
cold injury in service, and he acknowledged that there was a 
fungal infection involving the right great toenail.  The 
appellant said that all pertinent treatment records had been 
submitted in support of the present appeal, and that the 
current VA examination findings warranted a 30 percent 
schedular rating for each foot for the residuals of cold 
injury to the feet.  

As noted above, two of the following must be present to 
warrant a higher evaluation:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities.

At the VA examination in September 2002, mild cyanosis (color 
change) of both feet was noted.  In addition, locally 
impaired sensation of both feet was noted on the September 
2002 examination.  At the October 2004 examination, the 
veteran was not found to have impaired sensation, but he did 
report increased sweating (hyperhidrosis) of the feet, and 
the examiner stated that the skin of the feet had a dusky 
appearance.  Therefore, the Board concludes that an 
evaluation of 30 percent is warranted for each foot 
throughout the initial evaluation period.


ORDER

A rating of 30 percent for the residuals of cold injury to 
the right foot is granted, from the effective date of service 
connection and subject to the criteria governing the payment 
of monetary benefits.  

A rating of 30 percent for the residuals of cold injury to 
the left foot is granted, from the effective date of service 
connection and subject to the criteria governing the payment 
of monetary benefits.


REMAND

The RO has consistently denied the claim seeking service 
connection for a right knee disability on the grounds that 
the evidence did not demonstrate a current right knee 
disability, such as arthritis.  At the hearing held in July 
2005, the appellant submitted a copy of a private X-ray 
report disclosing the presence of early to moderate 
degenerative joint disease (arthritis) of the right knee 
joint.  Earlier VA X-ray films of the right knee taken in 
September 2002 were negative for any evidence of arthritis at 
that time.  It is contended by the appellant that his current 
right knee disability is the proximate and direct result of 
the service-connected GSW of the right thigh.  At this point, 
the Board believes that a medical opinion concerning this 
essentially medical question is warranted.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise in order to 
determine the etiology of any current 
right knee disability.  The claims file 
must be made available to and reviewed by 
the examiner.  Based upon the examination 
results and a review of the material in 
the claims file, the VA examiner is 
requested to identify all currently 
present right knee disorders and for each 
such disorder provide a medical opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected residuals of a GSW of 
the right thigh.  The rationale for all 
opinions expressed must also be provided.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  Then, the AMC or the RO should 
readjudicate the claim for service 
connection for right knee disability 
based on a de novo review of all 
pertinent evidence.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


